Citation Nr: 0024803	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial (compensable) evaluation for status 
post Darrach procedure of the right wrist (major).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from March 1992 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO, in pertinent part, granted 
entitlement to service connection for status post Darrach 
procedure of the right wrist and assigned a zero percent 
evaluation from June 2, 1997.  Other determinations of the RO 
were not appealed by the veteran and such claims are not 
considered part of the current appeal.

The veteran failed to report for a scheduled travel board 
hearing at the RO in March 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an initial 
compensable evaluation for status post Darrach procedure of 
the right wrist is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107; that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his right 
wrist disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation for his right wrist 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

In this case, where the veteran has presented a well-grounded 
claim, VA has a duty to assist him in the development of 
facts pertinent to his claim.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The Board is not satisfied that all 
relevant facts have been properly developed.  White v. 
Derwinski, 1 Vet. App. 519 (1991).  In this regard the Board 
notes that while the VA examiner had access to the veteran's 
claims file when he conducted the September 1997 VA 
examination, very little in the way of clinical findings 
referable to the right wrist was reported.  

The December 1998 VA examination report shows the examiner 
acknowledged that the claims file and medical records had not 
been made available for review in conjunction with the 
examination.  The fact that the December 1998 VA examination 
was conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See e.g., 38 C.F.R. § 4.1 (1999) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

The RO has rated the veteran's right wrist disability under 
diagnostic code 5215 of the VA Schedule for Rating 
Disabilities.

Ankylosis of the major wrist is evaluated as 30 percent 
disabling and 20 percent for the minor wrist when it is 
favorable in 20 to 30 degrees dorsiflexion.  Ankylosis in any 
other position, except favorable of the major wrist is 
evaluated as 40 percent  and the minor wrist is evaluated as 
30 percent disabling.  38 C.F.R. 4.71a, Diagnostic Code 5214 
(1999).  

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for either limitation of motion of the wrist 
(dorsiflexion less than 15 degrees) or when the palmar 
flexion is limited in line with the forearm for both the 
major and minor hands.  38 C.F.R. Part 4, Diagnostic Code 
5215 (1999).  

Anatomical ranges of wrist motion for VA purposes are as 
follows: dorsiflexion (extension), 0 to 70 degrees; palmar 
flexion, 0 to 80 degrees; ulnar deviation, 0 to 45 degrees; 
and radial deviation, 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The Board notes that the December 1998 VA medical examiner 
did not fully address functional loss due to pain.

Therefore, in accordance VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his right wrist disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the veteran 
for a VA special orthopedic examination 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right wrist disability.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected status post Darrach procedure 
of the right wrist in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected right 
wrist disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?
(b) Does the service-connected right 
wrist disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and or absence of, muscle atrophy 
attributable to the service-connected 
right wrist disability, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected right wrist 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment 
caused by the service-connected right 
wrist disability.  

If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
status post Darrach procedure of the 
right wrist.  The RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999), and Fenderson v. 
West, 12 Vet. App. 119 (1999), referable 
to assignment of "staged" ratings for 
disabilities for which service connection 
has been initially granted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the RO should 
return the case to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination may result in the 
denial of his initial compensable evaluation claim.  
38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


